Title: To James Madison from Charles Pinckney, 26 June 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear Sir
June 26: 1805 In Madrid
I wrote you yesterday I had recieved intelligence the Spaniards had begun to take our Vessels & that I had demanded the release of the Brigantine & Schooner therein mentioned & that these captures had created a great alarm among our Merchants in Spain & will do so of course in America. I have this moment recieved intelligence that they have captured two or three more & among them a Gun Brig or Boat belonging to the United States bound from New York to Sicily—she was attacked by three spanish Privateers at once & brought in. I inclose You the Cadiz Diario with the account of her capture & that of a ship from Charleston—all the satisfaction to be got from this Government is that they will direct their tribunals to enquire into the legality or illegality of the capture of the merchant Vessels & when once the Question gets before their Tribunals, the Years & means necessary to pursue them through those channels of corruption are always worse than the first loss. I have not heard what they have done with the United States Gun Boat but certainly a greater insult than that could not have been offered to us. I have this moment recieved the account but not officially—the moment I get the official statement I shall make a proper representation on it—the post goes out in half an hour & I thought it my duty not to lose a moment in sending you the intelligence in this private letter. My best & most affectionate respects attend the President & yourself & I remain with my best wishes Dear sir Yours Truly
Charles Pinckney
